DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on 5/23/2022 is acknowledged.
Claims 1-19 will be examined hereafter.

Drawings
The drawings are objected to because the drawings are generally blurry, lack clearly delineated features, and are difficult to interpret. For example. Figures 4A, 4B, 6A, 6B, 6C, and 6D appear to be grey-scale CAD drawings and difficult to interpret. Figure 5 includes words that are illegible, Figures 2 and 7A-7B include drawing lines that are blurry and unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites “wherein the magnet is encased in a plastic enclosure” and “The automated gate of claim 10”. This renders the claim indefinite, since “the magnet” lacks proper antecedent basis and is unclear.  Examiner notes that this appears to be a typographic error, since “a magnet” is recited in claim 11, which depends from claim 10. Therefore, as best understood, it appears that claim 17 is intended to depend from claim 11, and not claim 10. For examination purposes, claim 17 will be interpreted as depending from claim 11. Appropriate correction is required.
Claim 17 recites “the blades of the robotic mower”. This renders the claim indefinite, since “the blades” lacks proper antecedent basis and is unclear.  Appropriate correction is required.
Claims 18 and 19 respectively recite “wherein the linear actuator has a direct current (DC) motor” and “wherein the linear actuator is battery powered”. Claims 18 and 19 also each recite “The automated gate of claim 10”. This renders the claim indefinite, since “the linear actuator” lacks proper antecedent basis and is unclear.  Examiner notes that this appears to be a typographic error, since “a linear actuator” is recited in claim 11, which depends from claim 10. Therefore, as best understood, it appears that claims 18 and 19 are intended to depend from claim 11, and not claim 10. For examination purposes, claims 18 and 19 will be interpreted as depending from claim 11. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Crandall et al. (US 10,159,181) (hereinafter Crandall) in view of Lee (US 2,839,791)
Regarding claim 10, Crandall discloses an automated gate for a robotic mower to move through a fence, the automated gate comprising: a frame (Figures 1-3, element 10) attached to the fence; a door (Figures 1-3, element 24); a plurality of two-way hinges (Figures 1-3, element 8) attached to the frame and the door, the plurality of two-way hinges operable to allow the door to move in two directions; and at least two springs attached to the frame and the door, the at least two springs operable to return the door to a closed position when it is opened.  Examiner notes that Crandall discloses use of springs for centering of the door (See column 8, lines 25-30, “The centering detection could be achieved with micro-switches. The centering stabilization could be achieved with springs”). However, if Applicant disagrees, Examiner notes that Lee teaches that it is known in the art to configure an automated door system that features a swinging door engaged to a frame (See Figures 1-6) and including at least two springs (Figures 1-6, element 26) operable to return the door to a closed position when it is opened. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the door system of Crandall such that it includes at least two springs, as taught by Lee, since the doors of Crandall and Lee function in a similar way, and springs installed in a manner as taught by Lee would serve to aid in “centering stabilization” which is explicitly recited as a purpose of Crandall. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143. Further, although the door system of Crandall only illustrates a system including a single door, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door system to include multiple doors since a configuration including multiple doors would function as intended, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 12, Crandall lacks explicit disclosure of wherein the automated gate is made of steel.  Examiner notes, however, that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the gate using steel, since steel is a reliable and robust material that would function as intended for the gate of Crandall, and since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E), and steel is a well-known, predictable solution for material selection of the gate of Crandall). 
Regarding claim 14, Crandall lacks explicit disclosure of wherein a width of the frame is longer than the robotic mower width by approximately 1.5 times the width of the robotic mower to accommodate different angles at which the robotic mower may enter the automated gate.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the width of the frame such that it is longer than a robotic mower width by approximately 1.5 times the width of the robotic mower to accommodate different angles at which the robotic mower may enter the automated gate, since this would be a logical and obvious width for the gate frame of Crandall, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 16, Crandall lacks explicit disclosure of wherein a bottom edge of the at least two doors is at least two inches above the ground.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the gate system such that a bottom edge of the at least two doors is at least two inches above the ground, since this would be a logical and obvious width for the gate frame of Crandall, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Crandall et al. (US 10,159,181) (hereinafter Crandall) in view of Lee (US 2,839,791) and further in view of Skubiak, Jr. (US 8,484,896) (hereinafter Skubiak)
Regarding claim 13, Although the gate system of Crandall does not explicitly illustrate a groove on a top side of the frame to assist in attachment to the fence, Skubiak teaches that it is known in the art to configure a gate system including a two-piece frame with a groove (Figures 1-3, considered upper portion of elements 12 and 14, which clamp and secure to screen material) for attaching to a barrier material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Crandall such that it is a two-piece design, and includes a groove a top side of the frame to assist in attachment to the fence, such as that taught by Skubiak, as this would provide a secure and reliable attachment means for the frame of Crandall, which would be desirable for various consumers. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143

Claims 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Burleson (US 8,656,554) in view of Robb et al. (US 7,023,162) (hereinafter Robb)
Regarding claim 10, Burleson discloses [an automated gate for a robotic mower to move through a fence]*, the automated gate comprising: a frame (Figure 1, considered supporting tubular structural members for gate, including element 102 directly adjacent gate, and element 20) attached to the fence (Figure 1, considered remainder of element 102 including chain-link, etc.); a door (Figure 1, element 100); a two-way hinge (Figure 1, considered at least element 70) attached to the frame and the door, the two-way hinge operable to allow the door to move in two directions; a spring (Figure 2, element 54) attached to the frame and the door, the spring operable to return the door to a closed position when they are opened (See Abstract, “A gate closer used to automatically close an existing fence gate upon opening in either direction”).  
Although the gate system of Burleson does not explicitly disclose a double gate configuration, Robb teaches that it is known in the art to configure a gate system featuring a pair of swinging gates arranged in a mirrored formation (Figure 1, elements 11 and 13). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the gate closer of Burleson such that it is arranged for use with a double gate system, such as that taught by Robb, as this would be desirable in the event that a larger gate opening is needed for particular situations, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further, Examiner notes that an arrangement of this nature would provide a duplicate set of parts of a second gate, resulting in a configuration including at least two doors; a plurality of two-way hinges attached to the frame and the at least two doors, the plurality of two-way hinges operable to allow the at least two doors to move in two directions; and at least two springs attached to the frame and the at least two doors, the at least two springs operable to return the doors to a closed position when they are opened.  
 Examiner’s note: *The above/below statements in brackets are examples of an intended use statement that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of a gate, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner maintains that the gates disclosed by Burleson and Harmon are entirely capable of the intended use statement. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).

Regarding claim 12, Burleson lacks explicit disclosure of wherein the automated gate is made of steel.  Examiner notes, however, that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the gate using steel, since steel is a reliable and robust material that would function as intended for the gate of Burleson, and since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E), and steel is a well-known, predictable solution for material selection of the gate of Burleson). 
Regarding claim 13, Burleson discloses the frame further comprising: a groove on a top side of the frame to assist in attachment to the fence (Figure 1, element 30 is considered to include “a groove” for attachment of the fence).  
Regarding claim 14, Burleson lacks explicit disclosure of wherein a width of the frame is longer than the robotic mower width by approximately 1.5 times the width of the robotic mower to accommodate different angles at which the robotic mower may enter the automated gate.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the width of the frame such that it is longer than a robotic mower width by approximately 1.5 times the width of the robotic mower to accommodate different angles at which the robotic mower may enter the automated gate, since this would be a logical and obvious width for the gate frame of Burleson, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, Burleson as modified for claim 10 above teaches the at least two doors further comprising: a plurality of holes (See Figure 1, considered “holes” in chain-link) to reduce the weight of the at least two doors and to reduce the effect of wind on the automated gate.  
Regarding claim 16, Burleson lacks explicit disclosure of wherein a bottom edge of the at least two doors is at least two inches above the ground.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the gate system such that a bottom edge of the at least two doors is at least two inches above the ground, since this would be a logical and obvious width for the gate frame of Burleson, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Claims 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Harmon (US 3,389,501) in view of Robb et al. (US 7,023,162) (hereinafter Robb)
Regarding claim 10, Harmon discloses [an automated gate for a robotic mower to move through a fence]*, the automated gate comprising: a frame (Figures 1-3, rigid tubular structure supporting chain-link gate, not explicitly labeled) attached to the fence (See Figure); a door (See Figure 3, shown but not explicitly labeled); a two-way hinge (Considered elements shown in Figure 2. Figure 3 additionally illustrates a lower hinge, not labeled) attached to the frame and the door, the two-way hinge operable to allow the door to move in two directions; a spring (Figures 1-2, element 13) attached to the frame and the door, the spring operable to return the door to a closed position when they are opened.  Although the gate system of Harmon does not explicitly disclose a double gate configuration, Robb teaches that it is known in the art to configure a gate system featuring two swinging gates arranged in a mirrored formation (Figure 1, elements 11 and 13). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the gate closer of Harmon such that it is arranged for use with a double gate system, such as that taught by Robb, as this would be desirable in the event that a larger gate opening is needed for particular situations, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further, Examiner notes that an arrangement of this nature would provide a duplicate set of parts of a second gate, resulting in a configuration including at least two doors; a plurality of two-way hinges attached to the frame and the at least two doors, the plurality of two-way hinges operable to allow the at least two doors to move in two directions; and at least two springs attached to the frame and the at least two doors, the at least two springs operable to return the doors to a closed position when they are opened.  
 
Regarding claim 12, Harmon lacks explicit disclosure of wherein the automated gate is made of steel.  Examiner notes, however, that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the gate using steel, since steel is a reliable and robust material that would function as intended for the gate of Harmon, and since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E), and steel is a well-known, predictable solution for material selection of the gate of Harmon). 
Regarding claim 13, Harmon discloses the frame further comprising: a groove on a top side of the frame to assist in attachment to the fence (See Figure 1, element 9 is inserted through a “groove” to “assist in attachment to the fence”).  
Regarding claim 14, Harmon lacks explicit disclosure of wherein a width of the frame is longer than the robotic mower width by approximately 1.5 times the width of the robotic mower to accommodate different angles at which the robotic mower may enter the automated gate.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the width of the frame such that it is longer than a robotic mower width by approximately 1.5 times the width of the robotic mower to accommodate different angles at which the robotic mower may enter the automated gate, since this would be a logical and obvious width for the gate frame of Harmon, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, Harmon as modified for claim 10 above teaches the at least two doors further comprising: a plurality of holes (See Figure 1) to reduce the weight of the at least two doors and to reduce the effect of wind on the automated gate.  
Regarding claim 16, Harmon lacks explicit disclosure of wherein a bottom edge of the at least two doors is at least two inches above the ground.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the gate system such that a bottom edge of the at least two doors is at least two inches above the ground, since this would be a logical and obvious width for the gate frame of Harmon, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Allowable Subject Matter
Claims 1-9 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As best understood, if amended to depend from Claim 11, Claims 17-19 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim (i.e. claim 10) and any intervening claims (i.e. claim 11 which includes proper antecedent basis for terminology in claims 17-19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634